Exhibit 10.1

NON-SOLICITATION AGREEMENT

THIS NON-SOLICITATION AGREEMENT (“Agreement”) is made as of the 27th day of
February, 2006 by and between FEDERAL REALTY INVESTMENT TRUST (“Trust”) and
MARK S. ORDAN.

RECITALS

A. Mr. Ordan serves as a trustee on the Board of Trustees of the Trust
(“Board”).

B. In connection with Mr. Ordan’s accepting a position with The Mills
Corporation, a retail real estate company in the Washington, DC metropolitan
area (“Mills”), and as required by the Trust’s Corporate Governance Guidelines,
Mr. Ordan submitted to the Board an offer to resign his position as a trustee.

C. The Board has determined that it is in the best interests of the shareholders
of the Trust for Mr. Ordan to continue to serve on the Board provided that
Mr. Ordan executes this Agreement.

NOW THEREFORE, in consideration of Mr. Ordan’s continuation of service on the
Board, including the fees to be paid to Mr. Ordan for such service, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Trust and Mr. Ordan hereby agree as follows:

1. Recitals. The recitals set forth above are hereby incorporated in their
entirety.

2. Restrictions on Solicitation and Hiring.

(a) During the term of Mr. Ordan’s service on the Board and for two (2) years
after the date on which such service ends (the “Post-Termination Period”),
Mr. Ordan hereby agrees that he will not, for any reason whatsoever, directly or
indirectly, for himself or on behalf of or in conjunction with any other person,
persons, company, firm, partnership, corporation, business, group or other
entity (each, a “Person”), solicit any Person who is at the time of termination
of Mr. Ordan’s service on the Board, or has been within six (6) months prior to
the time of termination of such service, an employee of the Trust or its
affiliates, for the purpose or with the intent of enticing such employee away
from or out of the employ of the Trust or its affiliates. This Agreement is made
so that the Trust can maintain an uninterrupted work force. Mr. Ordan will not
hire any employee of the Trust, either during his term or within six (6) months
after the expiration of his term, without the consent of the Trust’s Chief
Executive Officer.

(b) The restrictions in Section 2(a) shall lapse and have no further force or
effect in the Post-Termination Period if: (i) Mr. Ordan’s service on the Board
ends as a result of a change of control of the Trust. For purposes of this
Agreement, a change of control shall be deemed to have occurred if payments are
made to any executive officer of the Trust pursuant to any change of control
arrangement in place between the Trust and such executive officer; or
(ii) Mr. Ordan ceases being employed by Mills and is not employed by any other
retail real estate company.

(c) Because of the difficulty of measuring economic losses to the Trust as a
result of a breach of the restriction in Section 2(a), and because of the
immediate and irreparable damage that could be caused to the Trust for which it
would have no other adequate remedy, Mr. Ordan agrees that, in addition to and
not in limitation of any other rights, remedies or damages available to the
Trust at law, in equity or under this Agreement, the Trust may enforce any
breach or threatened breach of the restriction in Section 2(a) by an injunction
and/or restraining order.

(d) The parties hereby agree that the restriction in Section 2(a) imposes a fair
and reasonable restraint on Mr. Ordan in light of the activities and business of
the Trust on the date of the execution of this Agreement and the current plans
of the Trust; but it is also the intent of the Trust and Mr. Ordan that such
restriction be construed and enforced in accordance with the changing
activities, business and locations of the Trust and its affiliates for so long
as such restriction remains in place.



--------------------------------------------------------------------------------

(e) The Post Termination Period shall be calculated by excluding therefrom any
time during which Mr. Ordan is in violation of Section 2(a) of this Agreement.

3. Severability/Unenforceablity. The provisions in this Agreement are severable
and separate, and the unenforceability of any specific provision shall not
affect any other provision in this Agreement. If any court of competent
jurisdiction determines that all or any portion of the restrictions in
Section 2(a) of this Agreement are unreasonable, then such restrictions be
enforced to the fullest extent that such court deems reasonable, and the
Agreement shall be reformed to reflect the same. Further, if any applicable law,
judicial ruling or order shall reduce the time period during which Mr. Ordan is
subject to the restriction in Section 2(a), the period of time for which
Mr. Ordan shall be subject to such restriction shall be the maximum time
permitted by law.

4. Enforcement Costs. In the event either party takes action to enforce this
Agreement, the prevailing party shall be entitled to recover reasonable
attorney’s fees and expenses plus other costs and ancillary expenses incurred in
connection with such enforcement action.

5. Governing Law. The provisions of this Agreement shall be governed by the laws
of the State of Maryland, without regard to the conflicts of laws provisions
thereof.

6. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument; provided, however, in no event shall
this Agreement be effective unless and until signed by both parties hereto.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

FEDERAL REALTY INVESTMENT TRUST By:  

/s/ Donald C. Wood

  Donald C. Wood   President and Chief Executive Officer

/s/ Mark S. Ordan

MARK S. ORDAN